EXECUTION COPY

Exhibit 10.5
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT dated as of April 23, 2014 (the
“Agreement”), by GRAFTECH SWITZERLAND S.A., a Swiss corporation (“Swissco” or
the “Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for
the Secured Parties (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Amended and Restated Credit
Agreement dated as of April 23, 2014, among GrafTech International Ltd.,
GrafTech Finance Inc., GrafTech Luxembourg I S.à.r.l., GrafTech Luxembourg I
S.à.r.l., Swissco, the LC Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”)).
W I T N E S S E T H :
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and the Issuing Banks have agreed to issue Letters of Credit, upon
the terms and subject to the conditions set forth therein;
WHEREAS it is a condition precedent to the obligations of the Lenders to make
the Loans and of the Issuing Banks to issue the Letters of Credit that Swissco
shall have executed and delivered this Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and the Issuing Banks to issue Letters of Credit, the
Pledgor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:
SECTION 1. Defined Terms. (%3) The following terms shall have the following
meanings:
“Additional Collateral” shall mean all rights of the Pledgor under any
Guarantees, security agreements or other instruments or documents guaranteeing
or securing any other Collateral.
“Collateral” shall mean the Pledged Securities, the UCC Collateral, the
Additional Collateral and all Proceeds thereof.
“Collateral Account” shall mean any account established to hold money Proceeds,
maintained under the sole dominion and control of and on terms and conditions
reasonably satisfactory to the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties and the Pledgor, as
provided in Section 8(a) and Section 15.
“Issuers” shall mean the companies identified on Schedule I attached hereto as
the issuers of the Pledged Securities and each issuer of any securities included
in the Additional Collateral.
“Pledged Notes” shall mean any Indebtedness owned by Swissco, including (a) the
notes listed on Schedule I hereto and (b) all other notes and instruments
evidencing Indebtedness of GrafTech, the Borrowers, any Subsidiary or any other
person that shall be owned at any time or from time to time by Swissco.
“Pledged Securities” shall mean the Pledged Notes and the Pledged Stock.
“Pledged Stock” shall mean the Capital Stock listed on Schedule I hereto or
hereafter acquired by Swissco (other than Capital Stock issued by an entity
organized under the laws of South Africa, Australia or England and Wales),
together with all certificates from time to time evidencing such Capital Stock.
“Proceeds” shall mean all “proceeds” (as such term is defined in Section 9-102
of the UCC on the date hereof) of any Collateral and, in any event, shall
include all interest, payments, prepayments, collections, dividends or other
distributions or other income on the Pledged Stock or the Pledged Notes.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“UCC” shall mean the Uniform Commercial Code from time to time in effect in the
State of New York.
“UCC Collateral” shall have the meaning given such term in Section 2.
(a)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section references are to this
Agreement unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    Pledge; Grant of Security Interest; Assignment of Security
Interests. (%3) The Pledgor hereby pledges and delivers to the Collateral Agent,
for the ratable benefit of the Secured Parties, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a first
priority security interest in, all the Collateral now or at any time hereafter
owned by the Pledgor as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration, upon
one or more dates of prepayment or otherwise) of the Swissco Obligations. The
Pledgor will (i) cause any shares of Capital Stock of any Subsidiary in
certificated form and required to be pledged hereunder to be delivered to the
Collateral Agent pursuant to the terms hereof and (ii) cause any Pledged Notes
to be delivered to the Collateral Agent pursuant to the terms hereof.
Furthermore, as security for the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration, upon one or more
dates of prepayment or otherwise) of the Swissco Obligations, the Pledgor hereby
bargains, sells, conveys, assigns, sets over, mortgages, pledges, hypothecates
and transfers to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all of the Pledgor’s
right, title and interest in and to all of the property now owned or at any time
hereafter acquired by the Pledgor that is of a type in which a security interest
could be perfected by the filing of a financing statement under Article 9 of the
UCC if such property were located in the State of New York (the “UCC
Collateral”).
(a)    The Pledgor agrees that, until the Commitments under the Credit Agreement
have been terminated and the principal of and interest on each Loan, all fees
referred to in the Credit Agreement and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, the Collateral Agent will have the right, after the
occurrence and during the continuance of an Event of Default, to the exclusion
of the Pledgor, to exercise all rights of the Pledgor, and to make all demands
and give all notices to be made or given by the Pledgor, under or in respect of
any Pledged Note in accordance with its terms and any related guarantee
agreements guaranteeing or security documents securing such Pledged Note, as
their rights may appear therein (and the Pledgor agrees that any such demand or
notice made or given by it in violation of the provisions of this paragraph
shall be of no force or effect). Without limiting the foregoing, the Pledgor
agrees that at any time after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may demand payment of the principal of
and interest accrued on any Pledged Note.
SECTION 3.    Stock Powers and Instruments of Transfer. Concurrently with the
delivery to the Collateral Agent of each certificate representing one or more
shares of Pledged Stock and each Pledged Note, the Pledgor shall deliver an
undated stock power covering such certificate or an instrument of transfer
covering such Pledged Note, duly executed in blank by the Pledgor with, if the
Collateral Agent so requests, signature guaranteed.
SECTION 4.    Representations and Warranties. The Pledgor represents and
warrants, as to itself and the Collateral pledged by it hereunder (except that
such representation and warranty, except for that made in clause (c) below, is
made in the knowledge of the Pledgor in the case of Pledged Securities issued by
Issuers that are not Subsidiaries), that:
(a)    The shares of Pledged Stock listed on Schedule I constitute the portion
of the issued and outstanding shares of all classes of the Capital Stock of the
applicable Issuer set forth on Schedule I and the Pledged Notes evidence the
obligations of the applicable Issuer to the Pledgor in aggregate principal
amounts as set forth on Schedule I.
(b)    The Pledged Securities have been duly and validly authorized and issued
by the Issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable and (ii) in the case of Pledged Notes, are legal, valid and
binding obligations of the issuers thereof.
(c)    Subject to Section 21(b), the Pledgor is the legal, record and beneficial
owner of the Pledged Securities and of the Additional Collateral, free of any
and all Liens, or options in favor of, or claims of, any other person, except
Liens permitted by the Credit Agreement.
(d)    All Capital Stock or other ownership interests in the Domestic
Subsidiaries (other than limited liability companies and partnerships) will at
all times constitute certificated securities for purposes of Articles 8 and 9 of
the UCC as in effect in the State of New York or its equivalent in other
jurisdictions.
(e)    Except for restrictions and limitations imposed by the Loan Documents,
securities laws generally, the laws of the country of organization of any Issuer
of Pledged Securities or any agreement listed on Schedule 6.09 of the Credit
Agreement or otherwise permitted by the Credit Agreement, the Pledged Securities
are and will continue to be freely transferable and assignable and none of the
Pledged Securities are or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Securities hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder.
(f)    This Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral and, when the Pledged Stock, Pledged Notes,
UCC Collateral or Additional Collateral shall be delivered to the Collateral
Agent together, in the case of Pledged Stock and Pledged Notes, with an
endorsement in blank to the Collateral Agent (or, as applicable in the case of
(i) the Capital Stock or Indebtedness of any Person incorporated or organized
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia, the requisite filings or
registrations are made or (ii) the Capital Stock of Foreign Subsidiaries, the
requisite filings or registrations are made) and, in the case of Additional
Collateral, when financing statements are properly filed in accordance with
Article 9 of the UCC, to the extent applicable, this Agreement will constitute a
duly perfected first priority Lien on, and security interest in, all right,
title and interest of the Pledgor thereunder in such Pledged Stock, Pledged
Notes, UCC Collateral or Additional Collateral, in each case prior and superior
in rights to any other person, subject to the agreements listed in Schedule 6.09
of the Credit Agreement or otherwise permitted by the Credit Agreement.
SECTION 5.    Covenants. The Pledgor, as to itself and the Collateral pledged by
it hereunder, covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until this Agreement is terminated and the security
interest created hereby is released, subject to Section 21(b):
(a)    Any sums paid upon or in respect of the Collateral upon the liquidation
or dissolution (other than any liquidation or dissolution permitted by
Section 5.01(a) of the Credit Agreement) of any Issuer shall, upon and during
the continuance of an Event of Default, upon the written request of the
Collateral Agent, be paid over to the Collateral Agent to be held and applied by
it hereunder as provided in Section 8(a) and Section 15, and in case any
distribution of capital shall be made on or in respect of the Collateral or any
property shall be distributed upon or with respect to the Collateral pursuant to
the recapitalization or reclassification of capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, upon and during
continuance of an Event of Default, upon the written request of the Collateral
Agent, be delivered to the Collateral Agent to be held and applied by it
hereunder as provided in Section 8(a) and Section 15. If any sums of money or
property so paid or distributed in respect of the Collateral shall be received
by the Pledgor, the Pledgor shall, upon and during the continuance of an Event
of Default, upon the written request of the Collateral Agent, until such money
or property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of the
Pledgor, for application in accordance with Section 8(a) and Section 15.
(b)    Without the prior written consent of the Collateral Agent, the Pledgor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, except to the
extent the same are permitted to be issued under the Credit Agreement,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Collateral owned by it, except as not prohibited
under the terms of the Credit Agreement, (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any person with respect to, any
of such Collateral, or any interest therein, except as not prohibited under the
terms of the Credit Agreement and for the security interest created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of the Pledgor or the Collateral Agent to sell, assign or transfer
any of such Collateral, except as not prohibited under the terms of the Credit
Agreement.
(c)    The Pledgor shall maintain the security interest created by it under this
Agreement as a first priority, perfected security interest and shall defend such
security interest against claims and demands of all persons whomsoever. At any
time and from time to time, upon the written request of the Collateral Agent,
and at the sole expense of the Pledgor, the Pledgor shall promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the Collateral Agent may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted. If any amount payable under or in connection with any
of the Collateral owned by the Pledgor shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall, if so requested by the Collateral Agent, be immediately
delivered to the Collateral Agent duly endorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement, provided that the use of the Proceeds of such Collateral shall
nonetheless be governed by Sections 6 and 7.
SECTION 6.    Cash Dividends; Voting Rights; Proceeds. (%3) Unless an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given notice to the Pledgor of the Collateral Agent’s intent to exercise
its corresponding rights pursuant to Section 7, the Pledgor shall be permitted
to receive, retain and use all cash dividends paid in accordance with the terms
and conditions of the Credit Agreement in respect of the Pledged Stock and, if
applicable, Additional Collateral and to exercise all voting and corporate
rights with respect to the Pledged Stock and, if applicable, Additional
Collateral, provided, however, that no vote shall be cast or corporate right
exercised or other action taken (regardless of whether an Event of Default has
occurred and is continuing) which would materially and adversely affect the
rights of the Collateral Agent or the Secured Parties or their ability to
exercise same or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the Pledgor of the Collateral
Agent’s intent to exercise its corresponding rights pursuant to Section 7 below,
the Pledgor shall be permitted to receive, retain and use all other Proceeds (in
addition to cash dividends as provided under Section 6(a)) from the Collateral.
SECTION 7.    Rights of the Secured Parties and the Collateral Agent. If an
Event of Default shall occur and be continuing and the Collateral Agent shall
give notice of its intent to exercise such rights to the Pledgor, (a) the
Collateral Agent shall have the right to receive any and all Proceeds paid in
respect of the Pledged Securities or Additional Collateral and any and all
Proceeds of Proceeds and make application thereof to the Swissco Obligations in
the manner provided in Section 8(a) and Section 15 and (b) all shares of the
Pledged Stock and, if applicable, Additional Collateral shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (i) all voting, corporate and other rights
pertaining to such shares of the Pledged Stock and to such Additional Collateral
at any meeting of shareholders of any Issuer or otherwise and (ii) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such shares of the Pledged Stock and to such Additional
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all the Pledged Stock and, if applicable,
Additional Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the Pledgor or the Collateral Agent of any
right, privilege or option pertaining to such shares of the Pledged Stock and to
such Additional Collateral, and in connection therewith, the right to deposit
and deliver any and all the Pledged Stock and, if applicable, Additional
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
reasonably determine), all without liability except to account for property
actually received by it, but the Collateral Agent shall have no duty to the
Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing. All Proceeds that are
received by the Pledgor contrary to the provisions of this Section 7 shall be
received in trust for the ratable benefit of the Collateral Agent, shall be
segregated from other property or funds of the Pledgor and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this Section 7
shall be retained by the Collateral Agent in a Collateral Account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 8(a) and
Section 15. After all Events of Default under the Credit Agreement have been
cured or waived, the Collateral Agent shall, within five Business Days after all
such Events of Default have been cured or waived, repay to the Pledgor all cash
dividends, interest or principal that the Pledgor would otherwise be permitted
to retain pursuant to the terms of Section 6, but only to the extent such
Proceeds remain in such Collateral Account.
SECTION 8.    Remedies. (%3) If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall apply all or any part of the Proceeds
held in any Collateral Account in accordance with Section 15.
(a)    If an Event of Default shall have occurred and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Swissco
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, give option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may reasonably deem advisable and at such prices
as it may reasonably deem best, for cash or on credit or for future delivery
without assumption of any risk. The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of (to the extent permitted by law) any right or
equity of redemption in the Pledgor which right or equity is, to the extent
permitted by law, hereby waived or released. The Collateral Agent shall apply
any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses incurred in respect thereof or
incidental to the care or safekeeping of any of the Collateral or reasonably
relating to the Collateral or any of the rights of the Collateral Agent and the
Secured Parties hereunder, including reasonable attorney’s fees and
disbursements of counsel to the Collateral Agent, to the payment in whole or in
part of the Swissco Obligations, in the order set forth in Section 15. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be in writing and deemed reasonable and proper if
given at least 10 days before such sale or other disposition. The Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of Collateral are insufficient to pay all the Swissco Obligations.
SECTION 9.    Registration Rights; Private Sales. (%3) If the Collateral Agent
shall determine to exercise its right to sell any or all of the Pledged Stock
pursuant to Section 8, and if in the opinion of the Collateral Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, if the Pledged
Stock was issued by a Wholly Owned Subsidiary that is a Domestic Subsidiary, the
Pledgor who owns such Pledged Stock will cause the Issuer thereof to (i) execute
and deliver, and cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Collateral Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period expiring on the earlier of (A) one year from the
date of the first public offering of the Pledged Stock and (B) such time that
all of the Pledged Stock, or that portion thereof to be sold, is sold and
(iii) to make all amendments thereto and/or to the related prospectus which, in
the reasonable opinion of the Collateral Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. The
Pledgor who owns such Pledged Stock agrees to cause such Issuer to comply with
the provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Collateral Agent shall reasonably designate and to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act. The Pledgor agrees to (x) indemnify, defend and hold harmless
the Collateral Agent and the other Indemnitees from and against all losses,
liabilities, expenses, costs (including the reasonable fees and expenses of
legal counsel to the Collateral Agent) and claims (including the costs of
investigation) that they may incur insofar as any such loss, liability, expense,
cost or claim arises out of or is based upon any alleged untrue statement of a
material fact contained in any prospectus, offering circular or similar document
(or any amendment or supplement thereto), or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any writing thereof not misleading, except
insofar as the same may have been caused by any untrue statement or omission
based upon information furnished in writing to the Pledgor or the Issuer of such
Pledged Stock by the Collateral Agent or any other Secured Party expressly for
use therein, and (y) enter into an indemnification agreement with any
underwriter of or placement agent for any Pledged Stock, on its standard form,
to substantially the same effect. The Pledgor will bear all costs and expenses
of carrying out their obligations under this Section 9.
(a)    In the case of any proposed sale of Pledged Stock in the United States,
the Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree do so.
(b)    The Pledgor further agrees to use its best efforts to do or cause to be
done all such other acts as may be reasonably necessary to make such sale or
sales of all or any portion of the Pledged Stock or Additional Collateral owned
by it pursuant to this Section valid and binding and in compliance with any and
all other applicable requirements of the laws of any jurisdiction. The Pledgor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to the Collateral Agent and the Secured Parties,
that the Collateral Agent and the Secured Parties have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in the Section shall be specifically enforceable against the Pledgor.
SECTION 10.    Irrevocable Authorization and Instruction to Issuer. (%3) The
Pledgor hereby authorizes and instructs each Issuer that has issued Pledged
Stock pledged by the Pledgor pursuant to Section 2 to comply with any
instruction received by it from the Collateral Agent in writing that (a) states
that an Event of Default has occurred and (b) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from the
Pledgor, and agrees that each such Issuer shall be fully protected in so
complying.
(a)    Each Issuer that is a Subsidiary shall, in the form of the
Acknowledgement and Consent attached hereto as Annex A, acknowledge the
instructions set forth in clause (a) above and will agree to be bound by the
terms of this Agreement and to comply with the terms hereof insofar as such
terms are applicable to such Issuer.
SECTION 11.    Collateral Agent’s Appointment as Attorney-in-Fact. (%3) The
Pledgor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent of the Collateral Agent, with full irrevocable power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Pledgor and in the name of the
Pledgor or in the Collateral Agent’s own name, from time to time in the
Collateral Agent’s discretion upon and during the continuance of an Event of
Default, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer.
(a)    The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 11(a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.
SECTION 12.    Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar securities
and property for its own account, provided that investments shall be made at the
option and sole discretion of the Collateral Agent and provided further that the
Collateral Agent shall use reasonable efforts to make such investments. Neither
the Collateral Agent, any Secured Party nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Pledgor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof.
SECTION 13.    Execution of Financing Statements. The Pledgor authorizes the
Collateral Agent to file financing statements with respect to the Collateral
owned by it without the signature of the Pledgor in such form and in such filing
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement.
SECTION 14.    Authority of Collateral Agent. The Pledgor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Pledgor, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting.
SECTION 15.    Application of Proceeds. The proceeds of any sale of Collateral
pursuant to Section 8(b), as well as any Collateral consisting of cash under
Section 8(a), shall be applied by the Collateral Agent as follows:
First, to the payment of the reasonable costs and expenses of the Collateral
Agent as set forth in Section 8(b);
Second, to the payment of all amounts of the Swissco Obligations owed to the
Secured Parties in respect of Loans made by them and outstanding and amounts
owing in respect of any LC Disbursement or Letter of Credit or under any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement with a Lender, pro rata as among the Secured Parties
in accordance with the amount of such Swissco Obligations owed them;
Third, to the payment and discharge in full of the Swissco Obligations (other
than those referred to above), pro rata as among the Secured Parties in
accordance with the amount of such Swissco Obligations owed to them; and
Fourth, after payment in full of all the Swissco Obligations, to the Pledgor, or
the successors or assigns thereof, or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct, any
Collateral then remaining.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
SECTION 16.    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interests granted hereunder and all obligations of the
Pledgor hereunder shall be absolute and unconditional.
SECTION 17.    Survival of Agreement. All covenants, agreements, representations
and warranties made by the Pledgor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and shall survive the making by the Lenders of the
Loans, the execution and delivery to the Lenders of the Loan Documents and the
issuance by the Issuing Banks of the Letters of Credit, regardless of any
investigation made by the Secured Parties, or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or L/C Disbursement, or any fee or any other amount payable
under or in respect of this Agreement or any other Loan Document is outstanding
and unpaid and so long as the Commitments have not been terminated.
SECTION 18.    Collateral Agent’s Liabilities and Expenses; Indemnification.
(%3) Notwithstanding anything to the contrary provided herein, the Collateral
Agent assumes no liabilities with respect to any claims regarding the Pledgor’s
ownership (or purported ownership) of, or rights or obligations (or purported
rights or obligations) arising from, the Collateral or any use (or actual or
alleged misuse) whether arising out of any past, current or future event,
circumstance, act or omission or otherwise, or any claim, suit, loss, damage,
expense or liability of any kind or nature arising out of or in connection with
the Collateral. All of such liabilities shall, as between the Collateral Agent
and the Pledgor, be borne exclusively by the Pledgor.
(a)    The Pledgor hereby agrees to pay all reasonable expenses of the
Collateral Agent and to indemnify the Collateral Agent with respect to any and
all losses, claims, damages, liabilities and related expenses in respect of this
Agreement or the Collateral, in each case to the extent the Borrowers are
required to do so pursuant to Section 9.03 of the Credit Agreement.
(b)    Any amounts payable by the Pledgor as provided hereunder shall be
additional Swissco Obligations secured hereby and by its other Security
Documents. Without prejudice to the survival of any other agreements contained
herein, all indemnification and reimbursement obligations contained herein shall
survive the payment in full of the principal and interest under the Credit
Agreement, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.
SECTION 1.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
SECTION 2.    Jurisdiction; Consent to Service of Process. (%3) The Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final and
nonappealable judgment of a court of competent jurisdiction in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Loan Party or any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Pledgor or any Secured Party or its
properties in the courts of any jurisdiction.
(b)    Each of the Pledgor and each Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 22. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 3.    Termination and Release. (%3) This Agreement and the security
interest created hereunder shall terminate when all the Swissco Obligations have
been fully and indefeasibly paid and when the Secured Parties have no further
Commitments and no Letters of Credit are outstanding, at which time the
Collateral Agent shall reassign and deliver to the Pledgor, or to such person or
persons as the Pledgor shall reasonably designate, against receipt, such of the
Collateral owned by the Pledgor as shall have not been sold or otherwise applied
by the Collateral Agent pursuant to the terms hereof and shall still be held by
it hereunder, together with appropriate instructions of reassignment and
release. Any such reassignment shall be without recourse to or any warranty by
the Collateral Agent and at the expense of the Pledgor. Notwithstanding anything
herein to the contrary, if all the obligations in respect of any Cash Management
Arrangement, Commodity Rate Protection Agreement or Interest/Exchange Rate
Protection Agreement, if any, have been secured on a ratable basis by a pledge
granted in connection with a refinancing or replacement of the Credit Agreement,
then this Agreement and the pledge created hereunder shall terminate when all
the obligations under the Credit Agreement have been fully and indefeasibly paid
and when the Secured Parties have no further Commitments and no Letters of
Credit are outstanding.
(a)    All Collateral sold, transferred or otherwise disposed of, in accordance
with the terms of the Credit Agreement (including pursuant to a waiver or
amendment of the terms thereof), shall be sold, transferred or otherwise
disposed of free and clear of the Lien and the security interest created
hereunder. In connection with the foregoing, (i) the Collateral Agent shall
execute and deliver to the Pledgor with respect to the Collateral owned by the
Pledgor, or to such person or persons as the Pledgor shall reasonably designate,
against receipt, such Collateral sold, transferred or otherwise disposed
together with appropriate instructions of reassignment and release, (ii) any
representation, warranty or covenant contained herein relating to the Collateral
shall no longer be deemed to be made with respect to such sold, transferred or
otherwise disposed Collateral and (iii) all schedules hereto shall be amended to
delete the name of the Issuer. Any such reassignment shall be without recourse
or to any warranty by the Collateral Agent and at the expense of the Pledgor.
SECTION 4.    Notices. All notices, requests and demands to or upon the Secured
Parties or the Pledgor under this Agreement shall be given or made in accordance
with Section 9.01 of the Credit Agreement at its address set forth therein.
SECTION 5.    Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, neither party hereto shall be required to comply with such provision
for so long as such provision is held to be invalid, illegal or unenforceable,
but the validity, legality and enforceability of the remaining provisions
contained herein and in the other Loan Documents shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 6.    Amendments in Writing; No Waiver; Cumulative Remedies. (%3) None
of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgor and the Collateral Agent, provided that any provision of this
Agreement may be waived by the Required Lenders pursuant to a letter or
agreement executed by the Collateral Agent or by telecopy transmission from the
Collateral Agent.
(b)    Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant in Section 24(a)) or delay be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion.
(c)    The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
SECTION 7.    Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
SECTION 8.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Pledgor and shall inure to the benefit of the
Pledgor, the Collateral Agent and the Secured Parties and their successors and
assigns, provided that this Agreement may not be assigned by the Pledgor without
the prior written consent of the Collateral Agent and the Secured Parties.
SECTION 9.    Counterparts. This Agreement may be executed in two or more
original counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract.
(%3) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 10.    Conflicts with Foreign Law Documents. In the event of any
inconsistency between the terms and conditions of this Agreement applicable to
any Pledged Security and the terms and condition of any Pledge Agreement
governed by the laws of any foreign jurisdiction applicable to such Pledged
Security, the terms and conditions of such foreign law Pledge Agreement, except
to the extent the context or applicable law may require, shall control.
SECTION 11.    
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
GRAFTECH SWITZERLAND S.A.,
By
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





JPMORGAN CHASE BANK, N.A., as Collateral Agent,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director





I.    PLEDGED STOCK
A.    Subsidiaries**
*     Jurisdictions of incorporation of all entities are identified in
parentheses following the names of such entities.
 


B.    Other Investments
None.
II.    PLEDGED NOTES
A.    Intercompany Notes


*     Jurisdictions of incorporation of all entities are identified in
parentheses following the names of such entities.


B.    Third-Party Notes
None.


ACKNOWLEDGMENT AND CONSENT
Each of the undersigned hereby acknowledges receipt of a copy of the Second
Amended and Restated Pledge Agreement dated as of April 23, 2014 (the “Pledge
Agreement”), by GRAFTECH SWITZERLAND S.A., a Swiss corporation (the “Pledgor”),
in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured
Parties (such term and each other capitalized term used but not defined herein
having the meaning given it in the Pledge Agreement, and if not defined therein,
having the meaning given it in the Amended and Restated Credit Agreement dated
as of April 23, 2014, among GrafTech International Ltd., GrafTech Finance Inc.,
GrafTech Luxembourg I S.à.r.l., GrafTech Luxembourg I S.à.r.l., GrafTech
Switzerland S.A., the LC Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent, an Issuing Bank and a Swingline Lender
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”)).
1. Each of the undersigned will be bound by the terms of the Pledge Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned.
2. Each of the undersigned will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in subsection 5(a) of the
Pledge Agreement.
3. The terms of subsection 9(c) of the Pledge Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it under
or pursuant to or arising out of Section 9 of the Pledge Agreement.


[Signature Page to Follow]




EACH OF THE ISSUERS OF PLEDGED STOCK LISTED ON SCHEDULE I TO THE PLEDGE
AGREEMENT, AS SET FORTH ON ATTACHMENT I TO THIS ACKNOWLEDGEMENT AND CONSENT,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





ACKNOWLEDGED AND AGREED:
JPMORGAN CHASE BANK, N.A., as Collateral Agent,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director





GRAFTECH BRASIL PARTICIPAÇÕES LTDA. (BRAZIL),
by
 
/s/ Almir Antonio Cunha de Souza
 
Name: Almir Antonio Cunha de Souza
 
Title: General Manager





GRAFTECH IBERICA S.L. (SPAIN),
by
 
 
 
Name: Juan Antonio Aranzabal
 
Title: President & CEO



GRAFTECH COMERCIAL NAVARRA S.L. (SPAIN),
by
 
 
 
Name: Juan Manuel Lopez de Davalillo
 
Title: President & CEO



ISSUERS OF PLEDGED STOCK
UNDER PLEDGE AGREEMENT
OF GRAFTECH SWITZERLAND S.A.**
Issuer*
GrafTech S.p.A. (Italy)
GrafTech France S.A.S. (France)
[intentionally omitted]***





* Jurisdictions of incorporation of all entities are identified in parentheses
following the names of such entities.


** The pledge of 201 shares (Certificates Nos. 2, 3 and 4), representing 100% of
the equity, of GrafTech South Africa (Pty.) Ltd. is excluded from this Pledge
Agreement due to restrictions under the local laws of the Republic of South
Africa. GrafTech Switzerland S.A. has pledged 100% of the equity in GrafTech
South Africa (Pty.) Ltd. solely through the local law Agreement of Pledge dated
as of April 28, 2010, between GrafTech Switzerland S.A., as pledgor, and
JPMorgan Chase Bank, N.A., as pledgee.


***     Intentionally omitted are:


(1)
GrafTech RUS LLC (Russia) - GrafTech RUS LLC (Russia) did not sign this
Acknowledgement and Consent because, in the judgment of the Administrative
Agent, the contractual, operational, expense, tax or regulatory consequences or
difficulty of retaining local counsel in Russia would not, in light of the
benefits to accrue to the Lenders, justify taking such action.



(2)
GrafTech México, S.A. de C.V. (Mexico) and GrafTech Comercial de México, S. de
R.L. de C.V. (Mexico) - Each of GrafTech México, S.A. de C.V. (Mexico) and
GrafTech Comercial de México, S. de R.L. de C.V. (Mexico) did not sign this
Acknowledgement and Consent for reasons of local law in Mexico.








NY01\SOLOJS\2250033.2
[[NYCORP:3466317v5:3124W: 04/22/2014--12:09 PM]]